35 So. 3d 112 (2010)
Mark LAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2634.
District Court of Appeal of Florida, Second District.
May 19, 2010.
Mark Lawson, pro se.
NORTHCUTT, Judge.
Mark Lawson filed a motion requesting documents contained in the state attorney's file in his case. See § 119.11, Fla. Stat. (2009); Roesch v. State, 633 So. 2d 1, 2 (Fla.1993) (stating that certain portions of the state attorney's investigation file are public records once a defendant's conviction and sentence becomes final; a defendant may obtain copies of these records but must pay for the copies). The State provided copies of certain documents, but Lawson contended he had requested others that were not produced. The State replied that the missing documents had not been sought in Lawson's original request and that one of the documents, described by Lawson as "chain of custody," did not exist. The court denied Lawson's request for the additional records, finding that the documents either were not in the State's possession, had already been provided, or were not requested.
We affirm the circuit court's decision without prejudice to Lawson's filing another request for production of records if he wishes to do so. He states he needs these documents to prepare a postconviction motion pursuant to Florida Rule of Criminal Procedure 3.850. We remind him that his judgment and sentences became final on the date this court's mandate issued in his direct appeal. See Anton v. State, 976 So. 2d 6, 8 (Fla. 2d DCA), review denied, 988 So. 2d 621 (Fla.2008). A rule 3.850 motion filed more than two years after that date cannot be considered. Fla. R.App. P. 3.850(b).
Affirmed.
DAVIS and LaROSE, JJ., Concur.